DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All previous rejections have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 5,271,977), as evidenced by Hawley’s Condensed Chemical Dictionary, page 964, in view of Graham (US 2014/0261843, cited by applicant).
The limitations “co-extrustion”, “co-extruded” and “blown” are method limitations in a product claim which are given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
Yoshikawa disclose a tube (column 3, lines 8-23) comprising a composite film structure having a plurality of layers, wherein the plurality of layers include an inner layer defining an interior surface (1 from Fig. 1 and column 4, line 55 through column 5, line 3) of the tube, an outer layer defining an exterior surface of the tube (3 from Fig. 1 and column 4, line 55 through column 5, line 3), the exterior surface being bonded with a resinous binder (rubber sheath 5 from Fig. 1 which is bonded to 3 from Fig.1 through reinforcement 4, column 4, line 55 through column 5, line 3 and column 10, lines 3-53, a rubber is included in the definition of resin, see below), and at least one intermediate layer (2 from Fig. 1 and column 4, line 55 through column 5, line 3) between the inner and outer layers, the intermediate layer being of a material compatible with the inner and outer layers between which it is interposed (thin metal film 2 from Fig. 1 is broadly compatible with layers 1 and 3 from Fig. 1 since bonding can occur with or without adhesives/undercoats, column 6, line 38 through column 7, line 8 and Figs. 4-5) and wherein the composite film structure is a multi-layer film laminate (Fig. 1 and column 4, line 55 through column 5, line 3, column 10, lines 3-53).
	Hawley’s Condensed Chemical Dictionary discloses that the definition of a resin includes synthetic rubbers (see page 964, provided herein).  Yoshikawa discloses synthetic rubbers used in layers 3 and 5 from Fig. 1 (column 9, lines 25-59 and Example 1, Table 1).
Yoshikawa discloses wherein the resinous binder forms part of a second tube of fiber reinforced construction comprising reinforcement impregnated with the resinous binder since the sheath or jacket of Yoshikawa is in tubular form (column 10, lines 3-10), the exterior surface is bonded with a resinous binder (rubber sheath 5 from Fig. 1 which is bonded to 3, from Fig.1, through reinforcement 4 (column 4, line 55 through column 5, line 3 and column 10, lines 3-53) and the reinforcement 4 contains fibers (see Examples 1 and 5).  The resin of sheath 5 impregnates reinforcement under heat and pressure.
Yoshikawa discloses wherein the inner layer comprises a material compatible with the intended application of the tube (column 5, line 34 through column 6, line 35), wherein the inner layer is selected from a group consisting of a thermoplastic polyurethane, ethylene-vinyl alcohol and polyethylene (column 5, line 34 through column 6, line 35), wherein the outer layer comprises a material compatible with the binder, wherein the outer layer is selected from a group consisting of polyvinyl chloride / vinyl, acrylic co-polymer, vinyl and co-polymer vinyl (column 9, lines 25-59).
	Yoshikawa does not disclose wherein the fiber reinforcement is a fabric.
Graham discloses wherein the fiber reinforcement is a fabric in an exterior layer (paragraphs [0013 – 0017], [0133], [0137]) of a tube (paragraphs [0003 – 0004]) for the purpose of providing a continuous tube or pipe without junctions which constitute areas of weakness (paragraph [0011]).  It is noted that Graham discloses an outermost casing but the casing can be removed which means that the outer layers are the layers containing the fabric impregnated with binder (paragraphs [0054 – 0055]).
	Both Yoshikawa and Graham are drawn to hoses or tubes.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the fiber reinforcement is a fabric in Yoshikawa in order to provide a continuous tube or pipe without junctions which constitute areas of weakness as taught or suggested by Graham.
Claims 11 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 5,271,977), as evidenced by Hawley’s Condensed Chemical Dictionary, page 964 (provided herein), in view of Graham (US 2014/0261843, cited by applicant), as applied to claims 1 and 4-7 above, and further in view of Ozawa et al. (US 5,380,571).
Yoshikawa does not disclose wherein the outer layer comprises a thermoplastic rubber, wherein the outer layer comprises thermoplastics elastomer (TPE).
Ozawa disclose wherein the outer layer comprises a thermoplastic rubber, wherein the outer layer comprises thermoplastics elastomer (TPE) (column 3, lines 13-19 and column 5, lines 37-41) in a tube or hose (column 6, lines 30-46) for the purpose of providing a hose having flexibility equivalent to that of a conventional vulcanized rubber hose while maintaining the simpleness and ease of a production process of a conventional resin hose and having high temperature resistance (column 1, lines 45-55).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the outer layer comprises a thermoplastic rubber, wherein the outer layer comprises thermoplastics elastomer (TPE) in Yoshikawa in order to provide a hose having flexibility equivalent to that of a conventional vulcanized rubber hose while maintaining the simpleness and ease of a production process of a conventional resin hose and having high temperature resistance as taught or suggested by Ozawa.
Yoshikawa discloses reinforcing layer bonded to a rubber layer via a rubber sheath (column 10, lines 3-53).
Ozawa discloses applying an adhesive coating to an inner tube layer to bond to an outer thermoplastic elastomer layer through a reinforcing layer via heat provided by extrusion (column 8, lines 15-25)
The combination of Yoshikawa and Ozawa discloses wherein the exterior surface of the tube has a coating applied thereto to facilitate bonding with the binder since application of an adhesive to the outer tube (3 from Fig. 1) of Yoshikawa results in the exterior surface of the tube which has a coating applied thereto to facilitate bonding with the binder (5 from Fig. 1) through reinforcing layer (4 from Fig. 1).  It would have been obvious to have added the adhesive of Ozawa to Yoshikawa in order to provide improved adhesion between the rubber layer and binder layer as taught or suggested by Ozawa.
Claims 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 5,271,977), as evidenced by Hawley’s Condensed Chemical Dictionary, page 964, in view of Iio et al. (US 2007/0194481) and Graham (US 2014/0261843, cited by applicant).
The limitations “co-extrustion”, “co-extruded” and “blown” are method limitations in a product claim which are given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
Yoshikawa disclose a tube (column 3, lines 8-23) comprising a composite film structure having a plurality of layers, wherein the plurality of layers include an inner layer defining an interior surface (1 from Fig. 1 and column 4, line 55 through column 5, line 3) of the tube, an outer layer defining an exterior surface of the tube (3 from Fig. 1 and column 4, line 55 through column 5, line 3), the exterior surface being bonded with a resinous binder (rubber sheath 5 from Fig. 1 which is bonded to 3 from Fig.1 through reinforcement 4, column 4, line 55 through column 5, line 3 and column 10, lines 3-53, a rubber is included in the definition of resin, see below), and at least one intermediate layer (2 from Fig. 1 and column 4, line 55 through column 5, line 3) between the inner and outer layers, the intermediate layer being of a material compatible with the inner and outer layers between which it is interposed (thin metal film 2 from Fig. 1 is broadly compatible with layers 1 and 3 from Fig. 1 since bonding can occur with or without adhesives/undercoats, column 6, line 38 through column 7, line 8 and Figs. 4-5) and wherein the composite film structure is a multi-layer film laminate (Fig. 1 and column 4, line 55 through column 5, line 3, column 10, lines 3-53).
	Hawley’s Condensed Chemical Dictionary discloses that the definition of a resin includes synthetic rubbers (see page 964, provided herein).  Yoshikawa discloses synthetic rubbers used in layers 3 and 5 from Fig. 1 (column 9, lines 25-59 and Example 1, Table 1).
Yoshikawa discloses wherein the resinous binder forms part of a second tube of fiber reinforced construction comprising reinforcement impregnated with the resinous binder since the sheath or jacket of Yoshikawa is in tubular form (column 10, lines 3-10), the exterior surface is bonded with a resinous binder (rubber sheath 5 from Fig. 1 which is bonded to 3, from Fig.1, through reinforcement 4 (column 4, line 55 through column 5, line 3 and column 10, lines 3-53) and the reinforcement 4 contains fibers (see Examples 1 and 5).  The resin of sheath 5 impregnates reinforcement under heat and pressure.
Yoshikawa discloses wherein the inner layer comprises a material compatible with the intended application of the tube (column 5, line 34 through column 6, line 35), wherein the inner layer is selected from a group consisting of a thermoplastic polyurethane, ethylene-vinyl alcohol and polyethylene (column 5, line 34 through column 6, line 35), wherein the outer layer comprises a material compatible with the binder, wherein the outer layer is selected from a group consisting of polyvinyl chloride / vinyl, acrylic co-polymer, vinyl and co-polymer vinyl (column 9, lines 25-59).
	Yoshikawa does not disclose wherein said exterior surface of said tube is treated by provision of a formation on the exterior surface to facilitate bonding with the resinous binder.
	Iio discloses wherein said exterior surface of said tube is treated by provision of a formation on the exterior surface to facilitate bonding with the resinous binder (paragraph [0020]) in a hose for the purpose of providing improved adhesion (paragraph [0020]).
	Both Yoshikawa and Iio are drawn to hoses or tubes.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein said exterior surface of said tube is treated by provision of a formation on the exterior surface to facilitate bonding with the resinous binder in Yoshikawa in order to provide improved adhesion as taught or suggested by Iio.
Yoshikawa does not disclose wherein the fiber reinforcement is a fabric comprising quadraxially oriented reinforcement fibers.
Graham discloses wherein the fiber reinforcement is a fabric in an exterior layer (paragraphs [0013 – 0017], [0063], [0133], [0137], [0160]) of a tube (paragraphs [0003 – 0004]) for the purpose of providing a continuous tube or pipe without junctions which constitute areas of weakness (paragraph [0011]).  It is noted that Graham discloses an outermost casing but the casing can be removed which means that the outer layers are the layers containing the fabric impregnated with binder (paragraphs [0054 – 0055]).
	Both Yoshikawa and Graham are drawn to hoses or tubes.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the fiber reinforcement is a fabric in Yoshikawa in order to provide a continuous tube or pipe without junctions which constitute areas of weakness as taught or suggested by Graham.
	Graham discloses an exterior coating comprising a wetting material since a fabric is a wetting material (paragraphs [0013 – 0017], [0063], [0133], [0137], [0160], [0169], [0178], [0188]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 7/19/22 have been carefully considered but are deemed unpersuasive.
Applicant’s arguments with regard to the previous 102 and 103 rejections are moot since the rejections have been withdrawn in favor of the new rejections set forth above.
Applicant has argued that the hose of Yoshikawa is made by a different process than applicant’s hose.  However, the method of manufacture is not relevant where the structure is the same.
Applicant has argued that Yoshikawa fails to disclose wherein the exterior surface of the tube is bonded with a resinous binder. However, Hawley specifically states that a synthetic rubber is a resin (pages 964) and Yoshikawa discloses synthetic rubbers (column 9, lines 19-59).  A synthetic rubber containing methacrylates and/or polyolefins is resinous.  Furthermore, Graham describes the resinous binder as a synthetic rubber (paragraph [0218]).
Applicant has argued Yoshikawa and Iio make a distinction between resin and rubber.  However, neither discusses a distinction between resins and synthetic rubbers.  Synthetic rubbers are described as resins in both Hawley and Graham, therefore, there are no definitional inconsistencies across the references.
Applicant’s claim amendments are addressed in the new rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM

7/31/22